
	
		I
		112th CONGRESS
		1st Session
		H. R. 3634
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2011
			Mr. Huizenga of
			 Michigan (for himself, Mr. Frank of
			 Massachusetts, Mrs.
			 Maloney, Mr.
			 Sensenbrenner, Mr.
			 Manzullo, Mr. Royce,
			 Mr. Tiberi, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to require Federal
		  Prison Industries to compete for its contracts minimizing its unfair
		  competition with private sector firms and their non-inmate workers and
		  empowering Federal agencies to get the best value for taxpayers’ dollars, to
		  provide a five-year period during which Federal Prison Industries adjusts to
		  obtaining inmate work opportunities through other than its mandatory source
		  status, to enhance inmate access to remedial and vocational opportunities and
		  other rehabilitative opportunities to better prepare inmates for a successful
		  return to society, to authorize alternative inmate work opportunities in
		  support of non-profit organizations and other public service programs, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Federal Prison Industries Competition in Contracting Act
			 of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Governmentwide procurement policy relating to purchases
				from Federal Prison Industries.
					Sec. 3. Public participation regarding expansion proposals by
				Federal Prison Industries.
					Sec. 4. Transitional mandatory source authority.
					Sec. 5. Authority to perform as a Federal
				subcontractor.
					Sec. 6. Inmate wages and deductions.
					Sec. 7. Clarifying amendment relating to services.
					Sec. 8. Conforming amendment.
					Sec. 9. Rules of construction relating to chapter
				307.
					Sec. 10. Providing additional rehabilitative opportunities for
				inmates.
					Sec. 11. Re-entry employment preparation through work-based
				training and apprenticeship.
					Sec. 12. Restructuring the Board of Directors.
					Sec. 13. Management matters.
					Sec. 14. Transitional personnel management
				authority.
					Sec. 15. Federal Prison Industries report to
				Congress.
					Sec. 16. Definitions.
					Sec. 17. Implementing regulations and procedures.
					Sec. 18. Rules of construction.
					Sec. 19. Effective date and applicability.
					Sec. 20. Clerical amendments.
				
			2.Governmentwide
			 procurement policy relating to purchases from Federal Prison
			 IndustriesSection 4124 of
			 title 18, United States Code, is amended to read as follows:
			
				4124.Governmentwide
				procurement policy relating to purchases from Federal Prison
				Industries
					(a)In
				generalPurchases from Federal Prison Industries, Incorporated, a
				wholly owned Government corporation, as referred to in section 9101(3)(E) of
				title 31, may be made by a Federal department or agency only in accordance with
				this section.
					(b)Solicitation and
				evaluation of offers and contract awards(1)(A)If a procurement
				activity of a Federal department or agency has a requirement for a specific
				product or service that is authorized to be offered for sale by Federal Prison
				Industries, in accordance with section 4122 of this title, and is listed in the
				catalog referred to in subsection (g), the procurement activity shall solicit
				an offer from Federal Prison Industries, if the purchase is expected to be in
				excess of the micro-purchase threshold (as defined by section 32(f) of the
				Office of Federal Procurement Policy Act (41 U.S.C. 428(f))).
							(B)The requirements of subparagraph (A)
				shall also apply to a procurement that a Federal department or agency intends
				to meet by placing an order against a contract maintained by the General
				Services Administration under the Multiple Award Schedule Contracts
				Program.
							(C)Federal Prison Industries, upon its
				request, shall be listed on any Schedule, referred to in subparagraph (B), as
				offering products or services which Federal Prison Industries believes to be
				comparable to those products and services being offered by commercial
				contractors through the Multiple Award Schedule Contracts Program.
							(2)A contract award for such product or
				service shall be made using competitive procedures in accordance with the
				applicable evaluation factors, unless a determination is made by the Attorney
				General pursuant to paragraph (3) or an award using other than competitive
				procedures is authorized pursuant to paragraph (7).
						(3)The procurement activity shall
				negotiate with Federal Prison Industries on a noncompetitive basis for the
				award of a contract if the Attorney General determines that—
							(A)Federal Prison Industries cannot
				reasonably expect fair consideration to receive the contract award on a
				competitive basis; and
							(B)the contract award is necessary to
				maintain work opportunities otherwise unavailable at the penal or correctional
				facility at which the contract is to be performed to prevent circumstances that
				could reasonably be expected to significantly endanger the safe and effective
				administration of such facility.
							(4)Except in the case of an award to be
				made pursuant to paragraph (3), a contract award shall be made with Federal
				Prison Industries only if the contracting officer for the procurement activity
				determines that—
							(A)the specific product or service to be
				furnished will meet the requirements of the procurement activity (including any
				applicable prequalification requirements and all specified commercial or
				governmental standards pertaining to quality, testing, safety, serviceability,
				and warranties);
							(B)timely performance of the contract can
				be reasonably expected; and
							(C)the contract price does not exceed a
				current market price.
							(5)A determination by the Attorney
				General pursuant to paragraph (3) shall be—
							(A)supported by specific findings by the
				warden of the penal or correctional institution at which a Federal Prison
				Industries workshop is scheduled to perform the contract;
							(B)supported by specific findings by
				Federal Prison Industries regarding why it does not expect to win the contract
				on a competitive basis; and
							(C)made and reported in the same manner
				as a determination made pursuant to section 303(c)(7) of the
				Federal Property and Administrative Services
				Act of 1949 (41 U.S.C. 253(c)(7)).
							(6)If the Attorney General has not made
				the determination described in paragraph (3) within 30 days after Federal
				Prison Industries has been informed of a contracting opportunity by a
				procurement activity, the procurement activity may proceed to conduct a
				procurement for the product or service in accordance with the procedures
				generally applicable to such procurements by the procurement activity.
						(7)A contract award may be made to
				Federal Prison Industries using other than competitive procedures if such
				product or service is only available from Federal Prison Industries and the
				contract may be awarded under the authority of section 2304(c)(1) of title 10
				or section 303(c) of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 253(c)(1)), as may be
				applicable, and pursuant to the justification and approval requirements
				relating to such noncompetitive procurements specified by law and the
				Governmentwide Federal Acquisition Regulation.
						(8)A contract award may be made to
				Federal Prison Industries using other than competitive procedures by the
				Federal Bureau of Prisons.
						(9)A solicitation for a contract shall
				first be made to Federal Prison Industries using other than competitive
				procedures if the product or service to be acquired would otherwise be
				furnished by a contractor performing the work outside of the United
				States.
						(c)Offers from
				Federal Prison Industries(1)A timely offer received
				from Federal Prison Industries to furnish a product or service to a Federal
				department or agency shall be considered for award without limitation as to the
				dollar value of the proposed purchase, unless the contract opportunity has been
				reserved for competition exclusively among small business concerns pursuant to
				section 15(a) of the Small Business
				Act (15 U.S.C. 644(a)) and its implementing regulations.
						(2)(A)Any offer made by
				Federal Prison Industries to furnish a product or service may exclude from the
				offered price the following:
								(i)The costs related to security of the
				facilities at which the contract will be performed.
								(ii)The costs of educating and training the
				prison work force performing the contract.
								(iii)Excess capital costs of machinery and
				excess inventories used within a prison environment that are the result of the
				unique environment of prison life.
								(iv)Other costs of performing the contract
				resulting from the unique environment of prison facilities.
								(d)Performance by
				Federal Prison IndustriesFederal Prison Industries shall perform
				its contractual obligations under a contract awarded by a Federal department or
				agency to the same extent as any other contractor.
					(e)Finality of
				contracting officer’s decision(1)A decision by a
				contracting officer regarding the award of a contract to Federal Prison
				Industries or relating to the performance of such contract shall be final,
				unless reversed on appeal pursuant to paragraph (2) or (3).
						(2)(A)The Chief Operating
				Officer of Federal Prison Industries may protest a decision by a contracting
				officer not to award a contract to Federal Prison Industries pursuant to
				subsection (b)(4), in accordance with section 33.103, (Protests to the agency)
				of the Federal Acquisition Regulation (48 CFR part 33.103).
							(B)In the event of an adverse decision
				of a protest filed pursuant to subparagraph (A), the Assistant Attorney General
				for Administration may request a reconsideration of such adverse decision by
				the head of the Federal agency or department, which shall be considered de novo
				and the decision issued by such agency head on a non-delegable basis. Such
				decision upon reconsideration by the agency head shall be final.
							(3)A dispute between Federal Prison
				Industries and a procurement activity regarding performance of a contract shall
				be subject to—
							(A)alternative means of dispute
				resolution pursuant to subchapter IV of chapter 5 of title 5; or
							(B)final resolution by the board of
				contract appeals having jurisdiction over the procurement activity’s contract
				performance disputes pursuant to the Contract Disputes Act of 1978 (41 U.S.C.
				601 et seq.).
							(f)Reporting of
				purchasesEach Federal department or agency shall report
				purchases from Federal Prison Industries to the Federal Procurement Data System
				(as referred to in section 6(d)(4) of the Office of Federal Procurement Policy
				Act (41 U.S.C. 405(d)(4))) in the same manner as it reports to such System any
				acquisition in an amount in excess of the simplified acquisition threshold (as
				defined by section 4(11) of the Office of Federal Procurement Policy Act (41
				U.S.C. 403(11))).
					(g)Catalog of
				productsFederal Prison Industries shall publish and maintain a
				catalog of all specific products and services that it is authorized to offer
				for sale. Such catalog shall be periodically revised as products and services
				are added or deleted by its board of directors (in accordance with section
				4122(b) of this title).
					(h)Compliance with
				standardsFederal Prison Industries shall be subject to Federal
				occupational, health, and safety standards with respect to the operation of its
				industrial
				operations.
					.
		3.Public
			 participation regarding expansion proposals by Federal Prison
			 IndustriesSection 4122(b) of
			 title 18, United States Code, is amended—
			(1)by redesignating
			 paragraph (6) as paragraph (13); and
			(2)by striking
			 paragraphs (4) and (5) and inserting the following new paragraphs:
				
					(4)(A)Federal Prison
				Industries is authorized to offer a new specific product or furnish a new
				specific service in response to a competitive solicitation or other purchase
				request issued by a Federal department or agency. No subsequent offering of
				such product or service may be made by Federal Prison Industries until the
				board of directors has approved the offering for sale of such new specific
				product or new specific service, in conformance with the requirements of
				paragraphs (5) through (9).
						(B)Federal Prison Industries may produce
				a product or furnish a service in excess of the authorized level of production
				for such product or service, in response to an order placed pursuant to an
				existing contract with a Federal department or agency, if the agency’s need for
				the product or service is of such an urgency that it would justify the use of
				procedures other than competitive procedures pursuant to section 2304(c)(2) of
				title 10 or section 303(c)(2) of the Federal Property and Administrative
				Services Act of 1949 (41 U.S.C. 253(c)(2)), as may be applicable.
						(5)A decision to authorize Federal
				Prison Industries to offer a new specific product or specific service or to
				expand the production of an existing product or service for sale to the Federal
				Government shall be made by its board of directors in conformance with the
				requirements of subsections (b), (c), (d), and (e) of section 553 of title 5,
				and this chapter.
					(6)(A)Whenever Federal Prison
				Industries proposes to offer for sale a new specific product or specific
				service or to expand production of a currently authorized product or service,
				the Chief Operating Officer of Federal Prison Industries shall submit an
				appropriate proposal to the board of directors and obtain the board’s approval
				before initiating any such expansion. The proposal submitted to the board shall
				include a detailed analysis of the probable impact of the proposed expansion of
				sales within the Federal market by Federal Prison Industries on private sector
				firms and their non-inmate workers.
						(B)(i)The analysis required by
				subparagraph (A) shall be performed by an interagency team on a reimbursable
				basis or by a private contractor paid by Federal Prison Industries.
							(ii)If the analysis is to be performed
				by an interagency team, such team shall be led by the Administrator of the
				Small Business Administration or the designee of such officer with
				representatives of the Department of Labor, the Department of Commerce, and the
				Federal Procurement Data Center.
							(iii)If the analysis is to be performed
				by a private contractor, the selection of the contractor and the administration
				of the contract shall be conducted by one of the entities referenced in clause
				(ii) as an independent executive agent for the board of directors. Maximum
				consideration shall be given to any proposed statement of work furnished by the
				Chief Operating Officer of Federal Prison Industries.
							(C)The analysis required by subparagraph
				(A) shall identify and consider—
							(i)the number of vendors that currently
				meet the requirements of the Federal Government for the specific product or
				specific service;
							(ii)the proportion of the Federal
				Government market for the specific product or specific service currently
				furnished by small businesses during the previous 3 fiscal years;
							(iii)the share of the Federal market for
				the specific product or specific service projected for Federal Prison
				Industries for the fiscal year in which production or performance will commence
				or expand and the subsequent 4 fiscal years;
							(iv)whether the industry producing the
				specific product or specific service in the private sector—
								(I)has an unemployment rate higher
				than the national average; or
								(II)has a rate of unemployment for
				workers that has consistently shown an increase during the previous 5
				years;
								(v)whether the specific product is an
				import-sensitive product;
							(vi)the requirements of the Federal
				Government and the demands of entities other than the Federal Government for
				the specific product or service during the previous 3 fiscal years;
							(vii)the projected growth or decline in
				the demand of the Federal Government for the specific product or specific
				service;
							(viii)the capability of the projected
				demand of the Federal Government for the specific product or service to sustain
				both Federal Prison Industries and private vendors; and
							(ix)whether authorizing the production of
				the new product or performance of a new service will provide inmates with the
				maximum opportunity to acquire knowledge and skill in trades and occupations
				that will provide them with a means of earning a livelihood upon
				release.
							(D)(i)The board of directors
				may not approve a proposal to authorize the production and sale of a new
				specific product or continued sale of a previously authorized product
				unless—
								(I)the product to be furnished is a
				prison-made product; or
								(II)the service to be furnished is to be
				performed by inmate workers.
								(ii)The board of directors may not
				approve a proposal to authorize the production and sale of a new prison-made
				product or to expand production of a currently authorized product if the
				product is—
								(I)produced in the private sector by an
				industry which has reflected during the previous year an unemployment rate
				above the national average; or
								(II)an import-sensitive product.
								(iii)The board of directors may not
				approve a proposal for inmates to provide a service in which an inmate worker
				has access to—
								(I)personal or financial information
				about individual private citizens, including information relating to such
				person’s real property, however described, without giving prior notice to such
				persons or class of persons to the greatest extent practicable;
								(II)geographic data regarding the
				location of surface and subsurface infrastructure providing communications,
				water and electrical power distribution, pipelines for the distribution of
				natural gas, bulk petroleum products and other commodities, and other
				utilities; or
								(III)data that is classified.
								(iv)(I)Federal Prison
				Industries is prohibited from furnishing through inmate labor construction
				services, unless to be performed within a Federal correctional institution
				pursuant to the participation of an inmate in an apprenticeship or other
				vocational education program teaching the skills of the various building
				trades.
								(II)For purposes of this clause, the
				term construction has the meaning given such term by section 2.101
				of the Federal Acquisition Regulation (48 CFR part 2.101), as in effect on June
				1, 2010, including the repair, alteration, or maintenance of real property in
				being.
								(7)To provide further opportunities for
				participation by interested parties, the board of directors shall—
						(A)give additional notice of a proposal
				to authorize the production and sale of a new product or service, or expand the
				production of a currently authorized product or service, in a publication
				designed to most effectively provide notice to private vendors and labor unions
				representing private sector workers who could reasonably be expected to be
				affected by approval of the proposal, which notice shall offer to furnish
				copies of the analysis required by paragraph (6) and shall solicit comment on
				the analysis;
						(B)solicit comments on the analysis
				required by paragraph (6) from trade associations representing vendors and
				labor unions representing private sector workers who could reasonably be
				expected to be affected by approval of the proposal to authorize the production
				and sale of a new product or service (or expand the production of a currently
				authorized product or service); and
						(C)afford an opportunity, on request, for
				a representative of an established trade association, labor union, or other
				private sector representatives to present comments on the proposal directly to
				the board of directors.
						(8)The board of directors shall be
				provided copies of all comments received on the expansion proposal.
					(9)Based on the comments received on the
				initial expansion proposal, the Chief Operating Officer of Federal Prison
				Industries may provide the board of directors a revised expansion proposal. If
				such revised proposal provides for expansion of inmate work opportunities in an
				industry different from that initially proposed, such revised proposal shall
				reflect the analysis required by paragraph (6)(C) and be subject to the public
				comment requirements of paragraph (7).
					(10)The board of directors shall
				consider a proposal to authorize the sale of a new specific product or specific
				service (or to expand the volume of sales for a currently authorized product or
				service) and take any action with respect to such proposal, during a meeting
				that is open to the public, unless closed pursuant to section 552(b) of title
				5.
					(11)In conformance with the requirements
				of paragraph (10) of this subsection, the board of directors may—
						(A)authorize the donation of products
				produced or services furnished by Federal industries and available for
				sale;
						(B)authorize the production of a new
				specific product or the furnishing of a new specific service for donation;
				or
						(C)authorize a proposal to expand
				production of a currently authorized specific product or specific service in an
				amount in excess of a reasonable share of the market for such product or
				service, if—
							(i)a Federal agency or department,
				purchasing such product or service, has requested that Federal Prison
				Industries be authorized to furnish such product or service in amounts that are
				needed by such agency or department; or
							(ii)the proposal is justified for
				other good cause and supported by at least two-thirds of the appointed members
				of the
				board.
							.
			4.Transitional
			 mandatory source authority
			(a)In
			 generalNotwithstanding the requirements of section 4124 of title
			 18, United States Code (as amended by section 2 of this Act), a Federal
			 department or agency having a requirement for a product that is authorized for
			 sale by Federal Prison Industries and is listed in its catalog (referred to in
			 section 4124(g) of title 18, United States Code) shall first solicit an offer
			 from Federal Prison Industries and make purchases on a noncompetitive basis in
			 accordance with this section or in accordance with section 2410n of title 10,
			 United States Code, or section 318 of title III of the
			 Federal Property and Administrative Services
			 Act of 1949 (as added by subsection (j)).
			(b)Preferential
			 source statusSubject to the limitations of subsection (d), a
			 contract award shall be made on a noncompetitive basis to Federal Prison
			 Industries if the contracting officer for the procurement activity determines
			 that—
				(1)the product
			 offered by Federal Prison Industries will meet the requirements of the
			 procurement activity (including commercial or governmental standards or
			 specifications pertaining to design, performance, testing, safety,
			 serviceability, and warranties as may be imposed upon a private sector supplier
			 of the type being offered by Federal Prison Industries);
				(2)timely performance
			 of the contract by Federal Prison Industries can be reasonably expected;
			 and
				(3)the negotiated
			 price does not exceed a fair and reasonable price.
				(c)Contractual
			 termsThe terms and conditions of the contract and the price to
			 be paid to Federal Prison Industries shall be determined by negotiation between
			 Federal Prison Industries and the Federal agency making the purchase. The
			 negotiated price shall not exceed a fair and reasonable price determined in
			 accordance with the procedures of the Federal Acquisition Regulation.
			(d)Performance of
			 contractual obligations
				(1)In
			 generalFederal Prison Industries shall perform the obligations
			 of the contract negotiated pursuant to subsection (c).
				(2)Performance
			 disputesIf the head of the contracting activity and the Chief
			 Operating Officer of Federal Prison Industries are unable to resolve a contract
			 performance dispute to their mutual satisfaction, such dispute shall be
			 resolved pursuant to section 4124(e)(3) of title 18, United States Code (as
			 added by section 2 of this Act).
				(e)Limitations on
			 use of authority
				(1)In
			 generalAs a percentage of the sales made by Federal Prison
			 Industries during the base period, the total dollar value of sales to the
			 Government made pursuant to subsection (b) and subsection (c) of this section
			 shall not exceed—
					(A)90 percent in
			 fiscal year 2012;
					(B)85 percent in
			 fiscal year 2013;
					(C)70 percent in
			 fiscal year 2014;
					(D)55 percent in
			 fiscal year 2015; and
					(E)40 percent in
			 fiscal year 2016.
					(2)Sales within
			 various business sectorsUse of the authority provided by
			 subsections (b) and (c) shall not result in sales by Federal Prison Industries
			 to the Government that are in excess of its total sales during the base year
			 for each business sector.
				(3)Limitations
			 relating to specific productsUse of the authorities provided by
			 subsections (b) and (c) shall not result in contract awards to Federal Prison
			 Industries that are in excess of its total sales during the base period for
			 such product.
				(4)Changes in
			 design specificationsIf a buying agency directs a change to the
			 design specification for a specific product, the costs associated with the
			 implementation of such specification change by Federal Prison Industries shall
			 not be considered for the purposes of computing sales by Federal Prison
			 Industries for the purposes of paragraphs (2) and (3).
				(f)Additional
			 authority To sustain inmate employmentDuring the period
			 specified in subsection (g), the authority of section 4122(b)(11)(C)(ii) of
			 title 18, United States Code (as added by section 3), may be used by the Board
			 to sustain inmate employment.
			(g)Duration of
			 authorityThe preferential contracting authorities authorized by
			 subsection (b) may not be used on or after October 1, 2015, and become
			 effective on the effective date of the final regulations issued pursuant to
			 section 17.
			(h)DefinitionsFor
			 the purposes of this section—
				(1)the term
			 base period means the total sales of Federal Prison Industries
			 during the period October 1, 2009, and September 30, 2010 (Fiscal Year
			 2010);
				(2)the term
			 business sectors means the seven product/service business groups
			 identified in the 2004 Federal Prison Industries annual report as the Clothing
			 and Textiles Business Group, the Electronics Business Group, the Fleet
			 Management and Vehicular Components Business Group, the Industrial Products
			 Business Group, the Office Furniture Business Group, the Recycling Activities
			 Business Group, and the Services Business Group; and
				(3)the term
			 fair and reasonable price shall be given the same meaning as, and
			 be determined pursuant to, part 15.8 of the Federal Acquisition Regulation (48
			 CFR 15.8).
				(i)Finding by
			 Attorney General with respect to public safety(1)Not later than 60 days
			 prior to the end of each fiscal year specified in subsection (e)(1), the
			 Attorney General shall make a finding regarding the effects of the percentage
			 limitation imposed by such subsection for such fiscal year and the likely
			 effects of the limitation imposed by such subsection for the following fiscal
			 year.
				(2)The Attorney General’s finding shall
			 include a determination whether such limitation has resulted or is likely to
			 result in a substantial reduction in inmate industrial employment and whether
			 such reductions, if any, present a significant risk of adverse effects on safe
			 prison operation or public safety.
				(3)If the Attorney General finds a
			 significant risk of adverse effects on either safe prison management or public
			 safety, he shall so advise the Congress.
				(4)In advising the Congress pursuant to
			 paragraph (3), the Attorney General shall make recommendations for additional
			 authorizations of appropriations to provide additional alternative inmate
			 rehabilitative opportunities and additional correctional staffing, as may be
			 appropriate.
				(j)Procedural
			 requirements for civilian agencies relating to products of Federal Prison
			 IndustriesTitle III of the Federal Property and Administrative Services Act of
			 1949 (41 U.S.C. 251 et seq.) is amended by adding at the end the
			 following new section:
				
					318.Products of
				Federal Prison Industries: procedural requirements
						(a)Market
				researchBefore purchasing a product listed in the latest edition
				of the Federal Prison Industries catalog under section 4124(g) of title 18,
				United States Code, the head of an executive agency shall conduct market
				research to determine whether the Federal Prison Industries product is
				comparable to products available from the private sector that best meet the
				executive agency’s needs in terms of price, quality, and time of
				delivery.
						(b)Competition
				requirementIf the head of the executive agency determines that a
				Federal Prison Industries product is not comparable in price, quality, or time
				of delivery to products available from the private sector that best meet the
				executive agency’s needs in terms of price, quality, and time of delivery, the
				agency head shall use competitive procedures for the procurement of the product
				or shall make an individual purchase under a multiple award contract. In
				conducting such a competition or making such a purchase, the agency head shall
				consider a timely offer from Federal Prison Industries.
						(c)Implementation
				by head of executive agencyThe head of an executive agency shall
				ensure that—
							(1)the executive
				agency does not purchase a Federal Prison Industries product or service unless
				a contracting officer of the agency determines that the product or service is
				comparable to products or services available from the private sector that best
				meet the agency’s needs in terms of price, quality, and time of delivery;
				and
							(2)Federal Prison
				Industries performs its contractual obligations to the same extent as any other
				contractor for the executive agency.
							(d)Market research
				determination not Subject to reviewA determination by a
				contracting officer regarding whether a product or service offered by Federal
				Prison Industries is comparable to products or services available from the
				private sector that best meet an executive agency’s needs in terms of price,
				quality, and time of delivery shall not be subject to review pursuant to
				section 4124(b) of title 18.
						(e)Performance as a
				subcontractor(1)A contractor or
				potential contractor of an executive agency may not be required to use Federal
				Prison Industries as a subcontractor or supplier of products or provider of
				services for the performance of a contract of the executive agency by any
				means, including means such as—
								(A)a contract solicitation provision
				requiring a contractor to offer to make use of products or services of Federal
				Prison Industries in the performance of the contract;
								(B)a contract specification requiring the
				contractor to use specific products or services (or classes of products or
				services) offered by Federal Prison Industries in the performance of the
				contract; or
								(C)any contract modification directing
				the use of products or services of Federal Prison Industries in the performance
				of the contract.
								(2)In this subsection, the term
				contractor, with respect to a contract, includes a subcontractor
				at any tier under the contract.
							(f)Protection of
				classified and sensitive informationThe head of an executive
				agency may not enter into any contract with Federal Prison Industries under
				which an inmate worker would have access to—
							(1)any data that is
				classified;
							(2)any geographic
				data regarding the location of—
								(A)surface and
				subsurface infrastructure providing communications or water or electrical power
				distribution;
								(B)pipelines for the
				distribution of natural gas, bulk petroleum products, or other commodities;
				or
								(C)other utilities;
				or
								(3)any personal or
				financial information about any individual private citizen, including
				information relating to such person’s real property however described, without
				the prior consent of the individual.
							(g)DefinitionsIn
				this section:
							(1)The term
				competitive procedures has the meaning given such term in section
				4(5) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(5)).
							(2)The term
				market research means obtaining specific information about the
				price, quality, and time of delivery of products available in the private
				sector through a variety of means, which may include—
								(A)contacting
				knowledgeable individuals in government and industry;
								(B)interactive
				communication among industry, acquisition personnel, and customers; and
								(C)interchange
				meetings or pre-solicitation conferences with potential
				offerors.
								.
			5.Authority to
			 perform as a Federal subcontractor
			(a)In
			 generalFederal Prison Industries is authorized to enter into a
			 contract with a Federal contractor (or a subcontractor of such contractor at
			 any tier) to produce products as a subcontractor or supplier in the performance
			 of a Federal procurement contract. The use of Federal Prison Industries as a
			 subcontractor or supplier shall be a wholly voluntary business decision by the
			 Federal prime contractor or subcontractor, subject to any prior approval of
			 subcontractors or suppliers by the contracting officer which may be imposed by
			 the Federal Acquisition Regulation or by the contract.
			(b)Limitations on
			 useFederal Prison Industries is prohibited from being a
			 subcontractor or supplier at any tier if—
				(1)the product or
			 service is to be acquired by a Federal department or agency pursuant to section
			 3 of the Javits-Wagner-O’Day Act (41 U.S.C. 48); or
				(2)the product to be
			 acquired by the Federal department or agency is subject to section 2533a of
			 title 10, United States Code.
				(c)Commercial sales
			 prohibitedThe authority provided by subsection (a) shall not
			 result, either directly or indirectly, in the sale in the commercial market of
			 a product or service resulting from the labor of Federal inmate workers in
			 violation of section 1761(a) of title 18, United States Code. A Federal
			 contractor (or subcontractor at any tier) using Federal Prison Industries as a
			 subcontractor or supplier in furnishing a commercial product pursuant to a
			 Federal contract shall implement appropriate management procedures to prevent
			 introducing an inmate-produced product into the commercial market.
			(d)Prohibitions on
			 mandating subcontracting with Federal Prison IndustriesExcept as
			 authorized under the Federal Acquisition Regulation, the use of Federal Prison
			 Industries as a subcontractor or supplier of products or provider of services
			 shall not be imposed upon prospective or actual Federal prime contractors or a
			 subcontractors at any tier by means of—
				(1)a
			 contract solicitation provision requiring a contractor to offer to make use of
			 Federal Prison Industries, its products or services;
				(2)specifications
			 requiring the contractor to use specific products or services (or classes of
			 products or services) offered by Federal Prison Industries in the performance
			 of the contract;
				(3)any contract
			 modification directing the use of Federal Prison Industries, its products or
			 services; or
				(4)any other
			 means.
				6.Inmate wages and
			 deductionsSection 4122(b) of
			 title 18, United States Code (as amended by section 3 of this Act), is further
			 amended by adding after paragraph (11) a new paragraph (12) as follows:
			
				(12)(A)The Board of Directors
				of Federal Prison Industries shall prescribe the rates of hourly wages to be
				paid inmates performing work for or through Federal Prison Industries. The
				Director of the Federal Bureau of Prisons shall prescribe the rates of hourly
				wages for other work assignments within the various Federal correctional
				institutions. In the case of an inmate whose term of imprisonment is to expire
				in not more than 2 years, wages shall be earned at an hourly rate of not less
				than $2.50, but paid at the same rate and in the same manner as to any other
				inmate, and any amount earned but not paid shall be held in trust and paid only
				upon the actual expiration of the term of imprisonment.
					(B)The various inmate wage rates shall
				be reviewed and considered for increase on not less than a biannual
				basis.
					(C)The Board of Directors of Federal
				Prison Industries shall—
						(i)not later than September 30, 2012,
				increase the maximum wage rate for inmates performing work for or through
				Federal Prison Industries to an amount equal to 50 percent of the minimum wage
				prescribed by section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 206(a)(1)); and
						(ii)not later than September 30, 2017,
				increase such maximum wage rate to an amount equal to such minimum wage.
						(D)Wages earned by an inmate worker
				shall be paid in the name of the inmate. Deductions, aggregating to not more
				than 80 percent of gross wages, shall be taken from the wages due for—
						(i)applicable taxes (Federal, State, and
				local);
						(ii)payment of fines and restitution
				pursuant to court order;
						(iii)payment of additional restitution
				for victims of the inmate’s crimes (at a rate not less than 10 percent of gross
				wages);
						(iv)allocations for support of the
				inmate’s family pursuant to statute, court order, or agreement with the
				inmate;
						(v)allocations to a fund in the inmate’s
				name to facilitate such inmate’s assimilation back into society, payable at the
				conclusion of incarceration; and
						(vi)such other deductions as may be
				specified by the Director of the Bureau of Prisons.
						(E)Each inmate worker working for
				Federal Prison Industries shall indicate in writing that such person—
						(i)is participating voluntarily;
				and
						(ii)understands and agrees to the wages
				to be paid and deductions to be taken from such
				wages.
						.
		7.Clarifying
			 amendment relating to services
			(a)In
			 generalSection 1761 of title 18, United States Code, is amended
			 in subsection (a) and (c) by striking goods, wares, or merchandise
			 manufactured, produced, or mined each place it appears and inserting
			 products manufactured, services furnished, or minerals
			 mined.
			(b)Completion of
			 existing agreementsAny prisoner work program operated by a
			 prison or jail of a State or local jurisdiction of a State which is providing
			 services for the commercial market through inmate labor on October 1, 2010, may
			 continue to provide such commercial services until—
				(1)the expiration
			 date specified in the contract or other agreement with a commercial partner on
			 October 1, 2010, or
				(2)until September
			 30, 2015, if the prison work program is directly furnishing the services to the
			 commercial market.
				(c)Approval
			 required for long-Term operationA prison work program operated
			 by a correctional institution operated by a State or local jurisdiction of a
			 State may continue to provide inmate labor to furnish services for sale in the
			 commercial market after the dates specified in subsection (b) if such program
			 has been certified pursuant to section 1761(c)(1) of title 18, United States
			 Code, and is in compliance with the requirements of such subsection and its
			 implementing regulations.
			(d)Existing work
			 opportunities for federal inmatesAny private for-profit business
			 entity having an agreement with Federal Prison Industries in effect on the date
			 of enactment of this Act, under which Federal inmates are furnishing services
			 that are being introduced into the commercial market, may continue to furnish
			 such services for the duration of the term of such agreement.
			(e)Additional
			 amendmentSection 1761 of title 18, United States Code, is
			 further amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)This section shall
				not apply to services performed as part of an inmate work program conducted by
				a State or local government to disassemble, scrap, and recycle products, other
				than electronic products, that would otherwise be disposed of in a landfill.
				Recovered scrap from such program may be
				sold.
						.
				8.Conforming
			 amendmentSection 4122(a) of
			 title 18, United States Code, is amended by striking production of
			 commodities and inserting production of products or furnishing
			 of services.
		9.Rules of
			 construction relating to chapter 307Chapter 307 of title 18, United States Code,
			 is further amended by adding at the end the following:
			
				4130.Construction
				of provisionsNothing in this
				chapter shall be construed—
					(1)to establish an
				entitlement of any inmate to—
						(A)employment in a
				Federal Prison Industries facility; or
						(B)any particular
				wage, compensation, or benefit on demand, except as otherwise specifically
				provided by law or regulation;
						(2)to establish that
				inmates are employees for the purposes of any law or program; or
					(3)to establish any
				cause of action by or on behalf of any inmate against the United States or any
				officer, employee, or contractor
				thereof.
					.
		10.Providing
			 additional rehabilitative opportunities for inmates
			(a)Additional
			 educational, training, and release-Preparation opportunities
				(1)Program
			 establishedThere is hereby established the Enhanced In-Prison
			 Educational and Vocational Assessment and Training Program within the Federal
			 Bureau of Prisons.
				(2)Comprehensive
			 programIn addition to such other components as the Director of
			 the Bureau of Prisons deems appropriate to reduce inmate idleness and better
			 prepare inmates for a successful reentry into the community upon release, the
			 program shall provide—
					(A)in-prison
			 assessments of inmates’ needs and aptitudes;
					(B)a full range of
			 educational opportunities;
					(C)vocational
			 training and apprenticeships; and
					(D)comprehensive
			 release-readiness preparation.
					(3)Authorization of
			 appropriationsFor the purposes of carrying out the program
			 established by paragraph (1), $75,000,000 is authorized for each fiscal year
			 after fiscal year 2011, to remain available until expended. It is the sense of
			 Congress that Federal Prison Industries should use some of its net earnings to
			 accomplish the purposes of the program.
				(4)Schedule for
			 implementationAll components of the program shall be
			 established—
					(A)in at least 25
			 percent of all Federal prisons not later than 2 years after the date of the
			 enactment of this Act;
					(B)in at least 50
			 percent of all Federal prisons not later than 4 years after such date of
			 enactment;
					(C)in at least 75
			 percent of all Federal prisons not later than 6 years after such date of
			 enactment; and
					(D)in all Federal
			 prisons not later than 8 years after such date of enactment.
					(b)Additional
			 inmate work opportunities through public service activities
				(1)In
			 generalChapter 307 of title 18, United States Code, is further
			 amended by inserting after section 4124 the following new section:
					
						4124a.Additional
				inmate work opportunities through public service activities
							(a)In
				generalInmates with work assignments within Federal Prison
				Industries may perform work for an eligible entity pursuant to an agreement
				between such entity and the Inmate Work Training Administrator in accordance
				with the requirements of this section.
							(b)Definition of
				eligible entitiesFor the purposes of this section, the term
				eligible entity means an entity—
								(1)that is an
				organization described in section 501(c)(3) of the Internal Revenue Code of
				1986 and exempt from taxation under section 501(a) of such Code and that has
				been such an organization for a period of not less than 36 months prior to
				inclusion in an agreement under this section;
								(2)that is a
				religious organization described in section 501(d) of such Code and exempt from
				taxation under section 501(a) of such Code; or
								(3)that is a unit of
				local government, a school district, or another special purpose
				district.
								(c)Inmate work
				training administratorThere is hereby established the position
				of Inmate Work Training Administrator, who shall be responsible for fostering
				the creation of alternative inmate work opportunities authorized by this
				section. The Administrator shall be designated by the Chief Executive Officer
				of Federal Prison Industries, with the approval of the Board of Directors, and
				be under the supervision of the Chief Operating Officer, but may directly
				report to the Board.
							(d)Proposed
				agreementsAn eligible entity seeking to enter into an agreement
				pursuant to subsection (a) shall submit a detailed proposal to the Inmate Work
				Training Administrator. Each such agreement shall specify—
								(1)types of work to
				be performed;
								(2)the proposed
				duration of the agreement, specified in terms of a base year and number of
				option years;
								(3)the number of
				inmate workers expected to be employed in the specified types of work during
				the various phases of the agreement;
								(4)the wage rates
				proposed to be paid to various classes of inmate workers; and
								(5)the facilities,
				services and personnel (other than correctional personnel dedicated to the
				security of the inmate workers) to be furnished by Federal Prison Industries or
				the Bureau of Prisons and the rates of reimbursement, if any, for such
				facilities, services, and personnel.
								(e)Representations
								(1)Eleemosynary
				work activitiesEach proposed agreement shall be accompanied by a
				written certification by the chief executive officer of the eligible entity
				that—
									(A)the work to be
				performed by the inmate workers will be limited to the eleemosynary work of
				such entity in the case of an entity described in paragraph (1) or (2) of
				subsection (b);
									(B)the work would not
				be performed in the United States but for the availability of the inmate
				workers; and
									(C)the work performed
				by the inmate workers will not result, either directly or indirectly, in the
				production of a new product or the furnishing of a service that is to be
				offered for other than resale or donation by the eligible entity or any
				affiliate of the such entity.
									(2)Protections for
				non-Inmate workersEach proposed agreement shall also be
				accompanied by a written certification by the chief executive officer of the
				eligible entity that—
									(A)no non-inmate
				employee (including any person performing work activities for such governmental
				entity pursuant to section 607 of subchapter IV of the Social Security Act (42
				U.S.C. 607)) of the eligible entity (or any affiliate of the entity) working in
				the United States will have his or her job abolished or work hours reduced as a
				result of the entity being authorized to utilize inmate workers; and
									(B)the work to be
				performed by the inmate workers will not supplant work currently being
				performed in the United States by a contractor of the eligible entity.
									(f)Approval by
				Board of Directors
								(1)In
				generalEach such proposed agreement shall be presented to the
				Board of Directors, be subject to the same opportunities for public comment,
				and be publicly considered and acted upon by the Board in a manner comparable
				to that required by paragraphs (7) and (8) of section 4122(b).
								(2)Matters to be
				consideredIn determining whether to approve a proposed
				agreement, the Board shall—
									(A)give priority to
				an agreement that provides inmate work opportunities that will provide
				participating inmates with the best prospects of obtaining employment paying a
				livable wage upon release;
									(B)give priority to
				an agreement that provides for maximum reimbursement for inmate wages and for
				the costs of supplies and equipment needed to perform the types of work to be
				performed;
									(C)not approve an
				agreement that will result in the displacement of non-inmate workers contrary
				to the representations required by subsection (e)(2) as determined by the Board
				or by the Secretary of Labor (pursuant to subsection (i)); and
									(D)not approve an
				agreement that will result, either directly or indirectly, in the production of
				a new product or the furnishing of a service for other than resale by an
				eligible entity described in paragraph (1) or (2) of subsection (b) or
				donation.
									(g)Wage rates and
				deductions from inmate wages
								(1)In
				generalInmate workers shall be paid wages for work under the
				agreement at a basic hourly rate to be negotiated between the eligible entity
				and Federal Prison Industries and specified in the agreement. The wage rates
				set by the Director of the Federal Bureau of Prisons to be paid inmates for
				various institutional work assignments are specifically authorized.
								(2)Payment to
				inmate worker and authorized deductionsWages shall be paid and
				deductions taken pursuant to section 4122(b)(12)(D).
								(3)Voluntary
				participation by inmateEach inmate worker to be utilized by an
				eligible entity shall indicate in writing that such person—
									(A)is participating
				voluntarily; and
									(B)understands and
				agrees to the wages to be paid and deductions to be taken from such
				wages.
									(h)Assignment to
				work opportunitiesAssignment of inmates to work under an
				approved agreement with an eligible entity shall be subject to the Bureau of
				Prisons Program Statement Number 1040.10 (Non-Discrimination Toward Inmates),
				as contained in section 551.90 of title 28 of the Code of Federal Regulations
				(or any successor document).
							(i)Enforcement of
				protections for non-Inmate workers
								(1)Prior to Board
				considerationUpon request of any interested person, the
				Secretary of Labor may promptly verify a certification made pursuant subsection
				(e)(2) with respect to the displacement of non-inmate workers so as to make the
				results of such inquiry available to the Board of Directors prior to the
				Board’s consideration of the proposed agreement. The Secretary and the person
				requesting the inquiry may make recommendations to the Board regarding
				modifications to the proposed agreement.
								(2)During
				performance
									(A)In
				generalWhenever the Secretary deems appropriate, upon request or
				otherwise, the Secretary may verify whether the actual performance of the
				agreement is resulting in the displacement of non-inmate workers or the use of
				inmate workers in a work activity not authorized under the approved
				agreement.
									(B)SanctionsWhenever
				the Secretary determines that performance of the agreement has resulted in the
				displacement of non-inmate workers or employment of an inmate worker in an
				unauthorized work activity, the Secretary may—
										(i)direct the Inmate
				Work Training Administrator to terminate the agreement for default, subject to
				the processes and appeals available to a Federal contractor whose procurement
				contract has been terminated for default; and
										(ii)initiate
				proceedings to impose upon the person furnishing the certification regarding
				non-displacement of non-inmate workers required by subsection (d)(2)(B) any
				administrative, civil, and criminal sanctions as may be
				available.
										.
				(2)Authorization of
			 appropriationThere is authorized to be appropriated $5,000,000
			 for each of the fiscal years 2012 through 2016 for the purposes of paying the
			 wages of inmates and otherwise undertaking the maximum number of agreements
			 with eligible entities pursuant to section 4124a of title 18, United States
			 Code, as added by paragraph (1).
				(3)Sense of
			 CongressFor purposes of
			 sections 4124a and 4124b of title 18, United States Code, as added by sections
			 10(b) and 11, respectively, it is the sense of Congress that an inmate training
			 wage that is at least 50 percent of the minimum wage prescribed pursuant to
			 section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1))
			 will facilitate successful achievement of the goals of the work-based training
			 and apprenticeship program authorized under such section 4124a.
				(c)Inmate work
			 opportunities in support of not-for-Profit entities
				(1)Proposals for
			 donation programsThe Chief Operating Officer of Federal Prison
			 Industries shall develop and present to the Board of Directors of Federal
			 Prison Industries proposals to have Federal Prison Industries donate products
			 and services to eligible entities that provide goods or services to low-income
			 individuals who would likely otherwise have difficulty purchasing such products
			 or services in the commercial market.
				(2)Schedule for
			 submission and consideration of donation programs
					(A)Initial
			 proposalsThe Chief Operating Officer shall submit the initial
			 group of proposals for programs of the type described in paragraph (1) within
			 180 days after the date of the enactment of this Act. The Board of Directors of
			 Federal Prison Industries shall consider such proposals from the Chief
			 Operating Officer not later than the date that is 270 days after the date of
			 the enactment of this Act.
					(B)Annual operating
			 planThe Board of Directors of Federal Prison Industries shall
			 consider proposals by the Chief Operating Officer for programs of the type
			 described in paragraph (1) as part of the annual operating plan for Federal
			 Prison Industries.
					(C)Other
			 proposalsIn addition to proposals submitted by the Chief
			 Operating Officer, the Board of Directors may, from time to time, consider
			 proposals presented by prospective eligible entities.
					(3)Definition of
			 eligible entitiesFor the purposes of this subsection, the term
			 eligible entity means an entity—
					(A)that is an
			 organization described in section 501(c)(3) of the Internal Revenue Code of
			 1986 and exempt from taxation under section 501(a) of such Code and that has
			 been such an organization for a period of not less than 36 months prior to
			 inclusion in a proposal of the type described in paragraph (1), or
					(B)that is a
			 religious organization described in section 501(d) of such Code and exempt from
			 taxation under section 501(a) of such Code.
					(4)Authorization of
			 appropriationsThere are authorized to be appropriated $7,000,000
			 for each of the fiscal years 2012 through 2016 for the purposes of paying the
			 wages of inmates and otherwise carrying out programs of the type described in
			 paragraph (1).
				(d)Maximizing
			 inmate rehabilitative opportunities through cognitive abilities
			 assessments
				(1)Demonstration
			 program authorized
					(A)In
			 generalThere is hereby established within the Federal Bureau of
			 Prisons a program to be known as the Cognitive Abilities Assessment
			 Demonstration Program. The purpose of the demonstration program is to
			 determine the effectiveness of a program that assesses the cognitive abilities
			 and perceptual skills of Federal inmates to maximize the benefits of various
			 rehabilitative opportunities designed to prepare each inmate for a successful
			 return to society and reduce recidivism. The demonstration program shall be
			 undertaken by a contractor with a demonstrated record of enabling the
			 behavioral and academic improvement of adults through the use of research-based
			 systems that maximize the development of both the cognitive and perceptual
			 capabilities of a participating individual, including adults in a correctional
			 setting.
					(B)Scope of
			 demonstration programThe demonstration program shall to the
			 maximum extent practicable, be—
						(i)conducted during a
			 period of three consecutive fiscal years, commencing during fiscal year
			 2012;
						(ii)conducted at 12
			 Federal correctional institutions; and
						(iii)offered to 6,000
			 inmates, who are categorized as minimum security or less, and are within five
			 years of release.
						(C)Report on
			 results of programNot later than 60 days after completion of the
			 demonstration program, the Director shall submit to Congress a report on the
			 results of the program. At a minimum, the report shall include an analysis of
			 employment stability, stability of residence, and rates of recidivism among
			 inmates who participated in the program after 18 months of release.
					(2)Authorization of
			 appropriationsThere is authorized to be appropriated $3,000,000
			 in each of the three fiscal years after fiscal year 2011, to remain available
			 until expended, for the purposes of conducting the demonstration program
			 authorized by subsection (a).
				(e)Prerelease
			 employment assistance
				(1)In
			 generalThe Director of the Federal Bureau of Prisons shall, to
			 the maximum extent practicable, afford to inmates opportunities to participate
			 in programs and activities designed to help prepare such inmates to obtain
			 employment upon release.
				(2)Prerelease
			 employment placement assistanceSuch prerelease employment
			 placement assistance required by subsection (a) shall include—
					(A)training in the
			 preparation of resumes and job applications;
					(B)training in
			 interviewing skills;
					(C)training and
			 assistance in job search techniques;
					(D)conduct of job
			 fairs; and
					(E)such other methods
			 deemed appropriate by the Director.
					(3)Priority
			 participationPriority in program participation shall be accorded
			 to inmates who are participating in work opportunities afforded by Federal
			 Prison Industries and are within 24 months of release from
			 incarceration.
				11.Re-entry
			 employment preparation through work-based training and apprenticeship
			(a)In
			 GeneralChapter 307 of title
			 18, United States Code, is further amended by inserting after section 4124a, as
			 added by section 10(b), the following new section:
				
					4124b.Re-entry
				employment preparation through work-based training and apprenticeship
						(a)Participation
				authorizedA private for-profit business entity shall be an
				eligible entity for participation in the program authorized by section 4124a of
				this title, if such participation conforms with the requirements and
				limitations of this section.
						(b)Requirements
				relating to products and servicesA private for-profit business
				entity is eligible for such participation if such business entity proposes to
				train participating inmates, pursuant to subsection (c), by producing a product
				or performing a service, if such product or service is of a type for which
				there is no production or performance within the United States by noninmate
				workers.
						(c)Requirements
				relating to training
							(1)In
				generalFor purposes of this section, the training of
				participating inmates shall be work-based training that provides to a
				participating inmate apprenticeship training or a functionally equivalent
				structured program that combines hands-on work experience with conceptual
				understanding of the work being performed. Other inmates with regular work
				assignments within Federal Prison Industries may be assigned to support the
				program.
							(2)Documentation of
				program participation
								(A)Each inmate who
				successfully completes participation in training undertaken pursuant to this
				section shall be provided a certificate or other written document memorializing
				such successful completion, providing a marketable summary of the skills
				learned and an overall assessment of performance.
								(B)Copies of such
				documents shall be furnished to perspective employers upon the request of the
				participant for a period of not less than 24 months from the date of such
				participant’s release from incarceration.
								(3)Documents
				required for employmentThe Federal Bureau of Prisons, in
				cooperation with a business entity providing an inmate work-based training at
				the time of his or her scheduled release, shall make every reasonable effort to
				help the inmate timely obtain such documentation (including a State
				government-issued photo identification card) as a person may be required to
				provide to a prospective employer, after such person completes an Employment
				Eligibility Verification (ICE Form I–9).
							(d)Wage
				rates
							(1)In
				generalBusiness entities
				participating in the program authorized by subsection (a) shall propose wages
				for inmates participating in the program at rates not less than the inmate
				training wage promulgated pursuant to section 17(c) of the
				Federal Prison Industries Competition in
				Contracting Act of 2011.
							(2)Inmate training
				wageNot more than 30 days after the date of enactment of this
				section, the Board of Directors of Federal Prison Industries shall request the
				Secretary of Labor to promulgate an inmate training wage pursuant to section
				14(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(a)).
							(e)Support for
				other release preparation programsIn addition to the matters
				listed in section 4124a(d) of this title, a proposal for an agreement referred
				to in such section submitted by an eligible business entity shall specify an
				amount of any supplemental funding, specified as a per-capita amount for each
				inmate participating pursuant to the agreement, that the business entity will
				provide for the purpose of supporting remedial, vocational, and other release
				preparation programs for other nonparticipating inmates.
						(f)Additional
				standards applicableIn considering a proposed agreement pursuant
				to section 4124a(f)(1) of this title, the Board of Directors shall—
							(1)give preference to
				an agreement that proposes—
								(A)work-based
				training opportunities that provide the participating inmate the best prospects
				for obtaining employment paying a livable wage upon release;
								(B)the highest
				per-capita amount pursuant to subsection (e) relating to providing financial
				support for release preparation for other inmates; and
								(C)the highest inmate
				wage rates;
								(2)not approve any
				agreement with respect to furnishing services of the type described in section
				4122(b)(6)(D)(iii) of this title;
							(3)not approve any
				agreement with respect to furnishing construction services described in section
				4122(b)(6)(D)(iv) of this title, unless to be performed within a Federal
				correctional institution;
							(4)not approve an
				agreement that does not meet the standards of subsection (b); and
							(5)request a
				determination from the Department of Commerce (and such other executive branch
				entities as may be appropriate), regarding whether a product or service is of
				the type being produced or performed in the United States by noninmate workers,
				whenever the Board determines that such an additional assessment is warranted,
				including upon a request from an interested party presenting information that
				the Board deems to warrant such additional assessment prior to the Board’s
				consideration of the proposed agreement.
							(g)Limitations on
				the use of the authority
							(1)No sales by
				federal prison industriesFederal Prison Industries is prohibited
				from directly offering for commercial sale products produced or services
				furnished by Federal inmates, including through any form of electronic
				commerce.
							(2)Duration
								(A)No proposed
				agreement pursuant to this subsection may be approved by the Board of Directors
				after September 30, 2020.
								(B)Performance of all
				such agreements shall be concluded prior to October 1,
				2025.
								.
			(b)Review and
			 reporting by the Attorney GeneralNot less than biannually,
			 beginning in fiscal year 2012, the Attorney General shall meet in person
			 jointly with the Chairman of the Board of Directors and the Chief Executive
			 Officer of Federal Prison Industries to review the progress that Federal Prison
			 Industries is making in maximizing the use of the authority provided by
			 sections 4124a and 4124b of title 18, United States Code. The Attorney General
			 shall provide annually a written report to the Committees on the Judiciary and
			 Appropriations of the House of Representatives and the Senate addressing such
			 progress by Federal Prison Industries.
			(c)GAO assessment
			 of work-Based training program
				(1)In
			 generalThe Comptroller General of the United States shall
			 undertake an on-going assessment of the authority granted by section 4124b of
			 title 18, United States Code, as added by subsection (a).
				(2)Matters to be
			 assessedIn addition to such other matters as the Comptroller
			 General deems appropriate, the assessment shall include—
					(A)efforts to recruit
			 private for-profit business entities to participate;
					(B)the quality of
			 training provided to inmates;
					(C)the amounts and
			 types of products and services that have been produced incident to the
			 work-based training programs;
					(D)the types of
			 worksite arrangement that encourage business concerns to voluntarily enter into
			 such partnerships;
					(E)the extent and
			 manner of the participation of supervisory, quality assurance, and other
			 management employees of the participating business entity in worksites within
			 correctional facilities of various levels of security;
					(F)the extent of the
			 facilities, utilities, equipment, and personnel (other than security personnel)
			 provided by the host correctional agency, and extent to which such resources
			 are provided on a nonreimbursable basis;
					(G)the rates of wages
			 paid to inmate workers and the effect that such wage rates have on willingness
			 of business entities to participate;
					(H)any complaints
			 filed regarding the displacement of noninmate workers or of inmate workers
			 being paid less than required wages and the disposition of those
			 complaints;
					(I)any sanctions
			 recommended relating to displacement of noninmate workers or payment of less
			 than the required wages, and the disposition of such proposed sanctions;
					(J)the extent to
			 which the new authority provided additional inmate work opportunities assisting
			 the Bureau of Prisons in attaining its objective of providing 25 percent of the
			 work-eligible inmates with work opportunities within Federal Prison
			 Industries;
					(K)measures of any
			 adverse impacts of implementation of the new authority on business concerns
			 using noninmate workers that are engaged in providing similar types of products
			 and services in direct competition; and
					(L)a compilation of
			 data relating work opportunities for Federal inmates with work assignments with
			 Federal Prison Industries provided by—
						(i)sales to Federal
			 agencies pursuant to the status of Federal Prison Industries as a mandatory
			 source of supply during the period fiscal year 1990 through fiscal year
			 2011;
						(ii)sales to Federal
			 agencies of services, both through non-competitive interagency transfers and as
			 a result of direct competition from private-sector offerors during the period
			 fiscal year 1990 though fiscal year 2011;
						(iii)performance as a
			 subcontrator to a Federal prime contractor or Federal subcontractor at a higher
			 tier beginning in fiscal year 1990;
						(iv)introduction of
			 inmate-furnished services into the commercial market, beginning in the second
			 quarter of fiscal year 1998;
						(v)alternative inmate
			 work opportunities, beginning in fiscal year 2012, provided by agreements
			 with—
							(I)non-profit
			 organizations, pursuant to section 4124a(b)(1) of title 18, United States Code,
			 as added by section 10(b), and section 10(c);
							(II)religious
			 organizations, pursuant to section 4124a(b)(2) of title 18, United States
			 Code;
							(III)units of local
			 governments, school districts, or other special purpose districts, pursuant to
			 section 4124a(b)(3) of title 18, United States Code;
							(IV)work-based
			 Employment Preparation Programs for Federal inmates, pursuant to section 4124b
			 of title 18, United States Code, as added by section 11; or
							(V)other
			 means.
							(3)Opportunity for
			 public commentThe Comptroller General shall provide an
			 opportunity for public comment on the proposed scope and methodology for the
			 assessment required by paragraph (1), making such modifications in response to
			 such comments as he deems appropriate.
				(4)Reports and
			 recommendations
					(A)In
			 generalThe Comptroller General shall submit to the Congress in
			 accordance with this subsection two interim reports and a final report of the
			 assessment of implementation of the new authority, including such
			 recommendations as the Comptroller General may deem appropriate.
					(B)Interim
			 reportsThe two interim reports shall encompass the assessment of
			 the implementation of the new authority—
						(i)from
			 the effective date of the authority through the end of fiscal year 2014;
			 and
						(ii)from the
			 effective date of the authority through the end of fiscal year 2017.
						(C)Final
			 reportThe final report shall assess the implementation of the
			 new authority from the effective date of the authority through the end of
			 fiscal year 2018.
					(D)Submission to
			 congressThe Comptroller General shall submit the reports
			 required by this paragraph within 6 months after the end of the fiscal years
			 referred to in subparagraphs (B) and (C).
					(d)Conforming
			 amendmentSection 1761 of title 18, United States Code, as
			 amended by section 7, is further amended—
				(1)by redesignating
			 subsection (e) as subsection (f); and
				(2)inserting after
			 subsection (d) the following new subsection:
					
						(e)This section shall
				not apply to products produced or services furnished with inmate labor
				incidental to the work-based training program authorized pursuant to section
				4124b of this
				title.
						.
				12.Restructuring
			 the Board of Directors
			(a)In
			 generalSection 4121 of title
			 18, United States Code, is amended to read as follows:
				
					4121.Federal Prison
				Industries; Board of Directors: executive management
						(a)Federal Prison
				Industries is a government corporation of the District of Columbia organized to
				carry on such industrial operations in Federal correctional institutions as
				authorized by its Board of Directors. The manner and extent to which such
				industrial operations are carried on in the various Federal correctional
				institutions shall be determined by the Attorney General.
						(b)(1)The corporation shall be
				governed by a board of 11 directors appointed by the President.
							(2)In making appointments to the Board,
				the President shall assure that 3 members represent the business community, 3
				members represent organized labor, 1 member shall have special expertise in
				inmate rehabilitation techniques, 1 member represents victims of crime, 1
				member represents the interests of Federal inmate workers, and 2 additional
				members whose background and expertise the President deems appropriate. The
				members of the Board representing the business community shall include, to the
				maximum extent practicable, representation of firms furnishing services as well
				as firms producing products, especially from those industry categories from
				which Federal Prison Industries derives substantial sales. The members of the
				Board representing organized labor shall, to the maximum practicable, include
				representation from labor unions whose members are likely to be most affected
				by the sales of Federal Prison Industries.
							(3)Each member shall be appointed for a
				term of 5 years, except that of members first appointed—
								(A)2 members representing the business
				community shall be appointed for a term of 3 years;
								(B)2 members representing labor shall be
				appointed for a term of 3 years;
								(C)2 members whose background and
				expertise the President deems appropriate for a term of 3 years;
								(D)1 member representing victims of crime
				shall be appointed for a term of 3 years;
								(E)1 member representing the interests of
				Federal inmate workers shall be appointed for a term of 3 years;
								(F)1 member representing the business
				community shall be appointed for a term of 4 years;
								(G)1 member representing the business
				community shall be appointed for a term of 4 years; and
								(H)the members having special expertise
				in inmate rehabilitation techniques shall be appointed for a term of 5
				years.
								(4)The President shall designate 1
				member of the Board as Chairperson. The Chairperson may designate a Vice
				Chairperson.
							(5)Members of the Board may be
				reappointed.
							(6)Any vacancy on the Board shall be
				filled in the same manner as the original appointment. Any member appointed to
				fill a vacancy occurring before the expiration of the term for which the
				member’s predecessor was appointed shall be appointed for the remainder of that
				term.
							(7)The members of the Board shall serve
				without compensation. The members of the Board shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for
				employees of agencies under subchapter I of chapter 57 of title 5, United
				States Code, to attend meetings of the Board and, with the advance approval of
				the Chairperson of the Board, while otherwise away from their homes or regular
				places of business for purposes of duties as a member of the Board.
							(8)(A)The Chairperson of the
				Board may appoint and terminate any personnel that may be necessary to enable
				the Board to perform its duties.
								(B)Upon request of the Chairperson of
				the Board, a Federal agency may detail a Federal Government employee to the
				Board without reimbursement. Such detail shall be without interruption or loss
				of civil service status or privilege.
								(9)The Chairperson of the Board may
				procure temporary and intermittent services under section 3109(b) of title 5,
				United States Code.
							(c)The Director of
				the Bureau of Prisons shall serve as Chief Executive Officer of the
				Corporation. The Director shall designate a person to serve as Chief Operating
				Officer of the
				Corporation.
						.
			(b)Continued
			 governanceThe members of the Board of Directors serving on the
			 date of enactment of this Act, and the person selected by them as Chairman,
			 shall continue to exercise the duties and responsibilities of the Board until
			 the earlier of—
				(1)the date on which
			 the President has appointed at least 6 members of the Board and designated a
			 new Chairman, pursuant to section 4121 of title 18, United States Code (as
			 added by section 12(a) of this Act); or
				(2)the date that is
			 365 days after the date of enactment of this Act.
				13.Management
			 matters
			(a)Additional
			 flexibilitiesSection
			 4122(b)(3) of title 18, United States Code, is amended—
				(1)by striking
			 (3) and inserting (3)(A); and
				(2)by adding at the
			 end the following new paragraphs:
					
						(B)Federal Prison Industries may locate
				more than one workshop at a Federal correctional facility.
						(C)Federal Prison Industries may operate
				a workshop outside of a correctional facility if all of the inmates working in
				such workshop are classified as minimum security
				inmates.
						.
				(b)Cost Accounting
			 system
				(1)EstablishmentFederal
			 Prison Industries shall establish a cost accounting system that meets the
			 requirements of part 30 (Cost Accounting Standards Administration) of the
			 Federal Acquisition Regulation (48 CFR part 30). The compliance of the cost
			 accounting system with such standards shall be annually verified as part of the
			 independent audit of Federal Prison Industries, Inc., pursuant to section
			 9106(b) of title 31, United States Code.
				(2)Application of
			 related provisionSection 4124(c)(2) of title 18, United States
			 Code, shall apply when Federal Prison Industries has been found to have a
			 complaint cost accounting system pursuant to paragraph (1).
				14.Transitional
			 personnel management authorityAny correctional officer or other employee
			 of Federal Prison Industries being paid with nonappropriated funds who would be
			 separated from service because of a reduction in the net income of Federal
			 Prison Industries during any fiscal year specified in section 4(e)(1) shall
			 be—
			(1)eligible for
			 appointment (or reappointment) in the competitive service pursuant to title 5,
			 United States Code;
			(2)registered on a
			 Bureau of Prisons reemployment priority list; and
			(3)given priority for
			 any other position within the Bureau of Prisons for which such employee is
			 qualified.
			15.Federal Prison
			 Industries report to CongressSection 4127 of title 18, United States
			 Code, is amended to read as follows:
			
				4127.Federal Prison
				Industries report to Congress
					(a)In
				generalPursuant to chapter 91 of title 31, the board of
				directors of Federal Prison Industries shall submit an annual report to
				Congress on the conduct of the business of the corporation during each fiscal
				year and the condition of its funds during the fiscal year.
					(b)Contents of
				reportIn addition to the matters required by section 9106 of
				title 31, and such other matters as the board considers appropriate, a report
				under subsection (a) shall include—
						(1)a statement of the
				amount of obligations issued under section 4129(a)(1) of this title during the
				fiscal year;
						(2)an estimate of the
				amount of obligations that will be issued in the following fiscal year;
						(3)an analysis
				of—
							(A)the corporation’s
				total sales for each specific product and type of service sold to the Federal
				agencies and the commercial market;
							(B)the total
				purchases by each Federal agency of each specific product and type of
				service;
							(C)the corporation’s
				share of such total Federal Government purchases by specific product and type
				of service; and
							(D)the number and
				disposition of disputes submitted to the heads of the Federal departments and
				agencies pursuant to section 4124(e) of this title;
							(4)an allocation of
				the profits of the corporation, both gross and net, to—
							(A)educational,
				training, release-preparation opportunities for inmates;
							(B)opening new
				factories; and
							(C)improving the
				productivity and competitiveness of existing factories;
							(5)an analysis of the
				inmate workforce that includes—
							(A)the number of
				inmates employed;
							(B)the number of
				inmates utilized to produce products or furnish services sold in the commercial
				market;
							(C)the number and
				percentage of employed inmates by the term of their incarceration; and
							(D)the various hourly
				wages paid to inmates employed with respect to the production of the various
				specific products and types of services authorized for production and sale to
				Federal agencies and in the commercial market; and
							(6)data concerning
				employment obtained by former inmates upon release to determine whether the
				employment provided by Federal Prison Industries during incarceration provided
				such inmates with knowledge and skill in a trade or occupation that enabled
				such former inmate to earn a livelihood upon release.
						(c)Public
				availabilityCopies of an annual report under subsection (a)
				shall be made available to the public at a price not exceeding the cost of
				printing the
				report.
					.
		16.DefinitionsChapter 307 of title 18, United States Code,
			 is amended by adding at the end the following new section:
			
				4131.DefinitionsAs used in this chapter—
					(1)the term
				assembly means the process of uniting or combining articles or
				components (including ancillary finished components or assemblies) so as to
				produce a significant change in form or utility, without necessarily changing
				or altering the component parts;
					(2)the term
				current market price means, with respect to a specific product,
				the fair market price of the product within the meaning of section 15(a) of the
				Small Business Act (15 U.S.C. 644(a)),
				at the time that the contract is to be awarded, verified through appropriate
				price analysis or cost analysis, including any costs relating to transportation
				or the furnishing of any ancillary services;
					(3)the term
				import-sensitive product means a product which, according to
				Department of Commerce data, has experienced competition from imports at an
				import to domestic production ratio of 25 percent or greater;
					(4)the term
				labor-intensive manufacture means a manufacturing activity in
				which the value of inmate labor constitutes at least 10 percent of the estimate
				unit cost to produce the item by Federal Prison Industries;
					(5)the term
				manufacture means the process of fabricating from raw or prepared
				materials, so as to impart to those materials new forms, qualities, properties,
				and combinations;
					(6)the term
				reasonable share of the market means a share of the total
				purchases by the Federal departments and agencies, as reported to the Federal
				Procurement Data System for—
						(A)any specific
				product during the 3 preceding fiscal years, that does not exceed 20 percent of
				the Federal market for the specific product; and
						(B)any specific
				service during the 3 preceding fiscal years, that does not exceed 5 percent of
				the Federal market for the specific service; and
						(7)the term
				services has the meaning given the term service
				contract by section 37.101 of the Federal Acquisition Regulation (48 CFR
				36.102), as in effect on July 1,
				2010.
					.
		17.Implementing
			 regulations and procedures
			(a)Federal
			 Acquisition Regulation
				(1)Proposed
			 revisionsProposed revisions to the Governmentwide Federal
			 Acquisition Regulation to implement the amendments made by this Act shall be
			 published not later than 60 days after the date of the enactment of this Act
			 and provide not less than 60 days for public comment.
				(2)Final
			 regulationsFinal regulations shall be published not later than
			 180 days after the date of the enactment of this Act and shall be effective on
			 the date that is 30 days after the date of publication.
				(3)Public
			 participationThe proposed regulations required by subsection (a)
			 and the final regulations required by subsection (b) shall afford an
			 opportunity for public participation in accordance with section 22 of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 418b).
				(b)Board of
			 Directors
				(1)In
			 generalThe Board of Directors of Federal Prison Industries shall
			 issue regulations defining the terms specified in paragraph (2).
				(2)Terms to be
			 definedThe Board of Directors shall issue regulations for the
			 following terms:
					(A)Prison-made
			 product.
					(B)Prison-furnished
			 service.
					(C)Specific
			 product.
					(D)Specific
			 service.
					(3)Schedule for
			 regulatory definitions
					(A)Proposed
			 regulations relating to the matter described in subsection (b)(2) shall be
			 published not later than 60 days after the date of enactment of this Act and
			 provide not less than 60 days for public comment.
					(B)Final regulations
			 relating to the matters described in subsection (b)(2) shall be published not
			 less than 180 days after the date of enactment of this Act and shall be
			 effective on the date that is 30 days after the date of publication.
					(4)Enhanced
			 opportunities for public participation and scrutiny
					(A)Administrative
			 procedure ActRegulations issued by the Board of Directors shall
			 be subject to notice and comment rulemaking pursuant to section 553 of title 5,
			 United States Code. Unless determined wholly impracticable or unnecessary by
			 the Board of Directors, the public shall be afforded 60 days for comment on
			 proposed regulations.
					(B)Enhanced
			 outreachThe Board of Directors shall use means designed to most
			 effectively solicit public comment on proposed regulations, procedures, and
			 policies and to inform the affected public of final regulations, procedures,
			 and policies.
					(C)Open meeting
			 processesThe Board of Directors shall take all actions relating
			 to the adoption of regulations, operating procedures, guidelines, and any other
			 matter relating to the governance and operation of Federal Prison Industries
			 based on deliberations and a recorded vote conducted during a meeting open to
			 the public, unless closed pursuant to section 552(b) of title 5, United States
			 Code.
					(c)Secretary of
			 Labor
				(1)Schedule for
			 Regulatory ActionUpon receipt of a request from the Federal
			 Prison Industries Board of Directors, pursuant to section 11(d)(2), to
			 establish an inmate training wage pursuant to section 14(a) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 214(a)), the Secretary of Labor, in
			 consultation with the Attorney General, shall issue—
					(A)an advanced notice
			 of proposed rulemaking within 60 days;
					(B)an interim
			 regulation with concurrent request for public comments within 180 days;
			 and
					(C)a final regulation
			 within 365 days.
					(2)Alternative to
			 timely issuanceIn the event that the Secretary of Labor fails to
			 issue an interim inmate training wage by the date required by paragraph (1)(B),
			 the Federal Prison Industries Board of Directors may prescribe an interim
			 inmate training wage, which shall be in an amount not less than 50 percent of
			 the amount of the minimum wage prescribed pursuant to section 6(a)(1) of such
			 Act (29 U.S.C. 206(a)(1)).
				(3)Continued use of
			 interim inmate training wage
					(A)The interim inmate
			 training wage issued pursuant to paragraph (1)(B) or prescribed under paragraph
			 (2) shall remain in effect until the effective date of a final regulation,
			 issued pursuant to paragraph (1)(C).
					(B)An eligible entity
			 having an approved agreement with Federal Prison Industries pursuant to section
			 4124b of title 18, United States Code, may continue to pay participating
			 inmates at the wages prescribed in the agreement for the duration of the
			 agreement, if those wages comply with the standards of the interim inmate
			 training wage issued pursuant to paragraph (1)(B) or prescribed under paragraph
			 (2).
					(4)Existing
			 agreements with nonconforming wagesAny for-profit business
			 concern having an agreement with Federal Prison Industries in effect on the
			 date of enactment of this Act, under which Federal inmates are furnishing
			 services that are being introduced into the commercial market, may continue to
			 pay wages at rates specified in the agreement for the duration of the term of
			 such agreement.
				18.Rules of
			 construction
			(a)Agency bid
			 protestsSubsection (e) of section 4124 of title 18, United
			 States Code, as amended by section 2, is not intended to alter any rights of
			 any offeror other than Federal Prison Industries to file a bid protest in
			 accordance with other law or regulation in effect on the date of the enactment
			 of this Act.
			(b)Javits-Wagner-O’Day
			 ActNothing in this Act is intended to modify the
			 Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.).
			19.Effective date
			 and applicability
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act.
			(b)ApplicabilitySection
			 4124 of title 18, United States Code, as amended by section 2, shall apply to
			 any requirement for a product or service offered by Federal Prison Industries
			 needed by a Federal department or agency after the effective date of the final
			 regulations issued pursuant to section 17(a)(2), or after September 30, 2012,
			 whichever is earlier.
			20.Clerical
			 amendmentsThe table of
			 sections for chapter 307 of title 18, United States Code, is amended—
			(1)by amending the
			 item relating to section 4121 to read as follows:
				
					
						4121. Federal Prison Industries; Board of
				Directors: executive
				management.
					
					;
			(2)by amending the
			 item relating to section 4124 to read as follows:
				
					
						4124. Governmentwide procurement policy
				relating to purchases from Federal Prison
				Industries.
					
					;
			(3)by inserting after
			 the item relating to section 4124 the following new items:
				
					
						4124a. Additional inmate work
				opportunities through public service activities.
						4124b. Re-entry employment preparation
				through work-based training and
				apprenticeship.
					
					;
			(4)by amending the
			 item relating to section 4127 to read as follows:
				
					
						4127. Federal Prison Industries report to
				Congress.
					
					;
				and(5)by adding at the
			 end the following new items:
				
					
						4130. Construction of
				provisions.
						4131.
				Definitions.
					
					.
			
